



10TH AMENDMENT TO THE
GPI SAVINGS PLAN
(As Amended and Restated Effective January 1, 2015)


WHEREAS, Graphic Packaging International, LLC (the “Company”) maintains for the
benefit of its employees the GPI Savings Plan (the “Plan”); and


WHEREAS, Section 13.1 of the Plan authorizes the Board of Directors of Graphic
Packaging Holding Company (the “Board”) to amend the Plan at any time; and


WHEREAS, the Board has delegated to the Retirement Committee of Graphic
Packaging International, LLC (the “Retirement Committee”) the responsibility to
make certain amendments to the Plan; and


WHEREAS, the Company has acquired the assets (the “Transaction”) of Letica
Corporation’s Maui Cup Division’s facilities in Pennsylvania and Tennessee (the
“Target”); and


WHEREAS, in connection with the Transaction, employees of the Target became
employees of the Company effective as of the closing date of the Transaction
(the “Closing Date”); and


WHEREAS, the Retirement Committee deems it desirable to amend the Plan to
recognize employees’ service with the Target for purposes of the Plan.


NOW, THEREFORE, BE IT RESOLVED, that, effective as of the Closing Date, the Plan
is hereby amended as follows:


1.Subsection 1.101 of the Plan is amended by adding the following sentence to
the end thereof:


“An Employee’s period of service with Letica Corporation’s Maui Cup Division, to
the extent not otherwise counted hereunder, will be taken into account in
determining his or her Year of Eligibility Service, provided that such Employee
was employed by Letica Corporation’s Maui Cup Division as of the close of
business on the date immediately preceding the closing date of the acquisition
of the assets of Letica Corporation’s Maui Cup Division by the Controlling
Company.”







--------------------------------------------------------------------------------





2.Subsection 1.102(d) of the Plan is amended by adding the following sentence to
the end thereof:


“An Employee’s periods of employment with Letica Corporation’s Maui Cup Division
will be taken into account in determining his or her Years of Vesting Service,
provided that such Employee was employed by Letica Corporation’s Maui Cup
Division as of the close of business on the date immediately preceding the
closing date of the acquisition of the assets of Letica Corporation’s Maui Cup
Division by the Controlling Company.”


BE IT FURTHER RESOLVED, that the Retirement Committee has approved this 10th
Amendment to the GPI Savings Plan this 12th day of November 2018.


GRAPHIC PACKAGING INTERNATIONAL, LLC
RETIREMENT COMMITTEE MEMBERS


 
 
 
 
/s/ Stephen R. Scherger
 
 
 
 
Stephen R. Scherger
 
 
 
 
 
 
 
 
 
/s/ Carla J. Chaney
 
 
 
 
Carla J. Chaney
 
 
 
 
 
 
 
 
 
/s/ Brad Ankerholz
 
 
 
 
Brad Ankerholz
 
 
 
 
 
 
 
 
 
/s/ Debbie Frank
 
 
 
 
Debbie Frank
 
 
 
 
 
 
 
 
 
/s/ Brian A. Wilson
 
 
 
 
Brian A. Wilson



















2